         Case 1:20-cr-10197-LTS Document 179 Filed 11/02/20 Page 1 of 10



                              UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                       )
                                               )
v.                                             )       Crim. No. 20cr10197-LTS
                                               )
KELVIN BARROS                                  )


OPPOSITION TO BARROS’ MOTION TO RECONSIDER THE DETENTION ORDER

       In a detailed order, this Court found that the detention of Defendant Kelvin Barros was

appropriate given all of the circumstances, including Defendant’s obstruction of justice.

Defendant sought review of this Court’s detention order by the District Court. The government

was able to provide further evidence to the District Court of Defendant’s gang-related

obstruction of justice/witness intimidation both before the institution of these criminal

proceedings and after the institution of these proceedings. In fact, the government provided

evidence that Defendant engaged in obstruction of justice with NOB member/associate

Christopher Mann after Defendant’s prior obstruction had been raised before this Court.

Obstruction of justice is an established ground for detention. See, e.g., United States v.

LaFontaine, 210 F.3d 125, 134 (2nd Cir. 2000) (“obstruction of justice has been a traditional

ground for pretrial detention by the courts, even prior to detention for dangerousness which was

instituted by the Bail Reform Act of 1984”).

       During the hearing before the District Court on September 25, 2020, the District Court

expressly stated that the evidence of Defendant’s obstruction of justice/witness intimidation

supported Defendant’s detention as there were no conditions or terms of release that could

prevent Defendant from further engaging in obstruction and intimidation. The District Court

                                                   1
         Case 1:20-cr-10197-LTS Document 179 Filed 11/02/20 Page 2 of 10



allowed Defendant the opportunity to present witnesses in order to demonstrate that Defendant

did not engage in obstruction of justice or witness tampering. Despite being offered the

opportunity to provide witness testimony on this topic, no witnesses have been proposed as of

the present date nor has any evidentiary hearing taken place. Defendant has failed to rebut, as

required by the District Court, the evidence that he has been involved in obstruction of justice

and witness tampering.

       Rather than introduce the witness testimony requested by the District Court, Defendant

recently withdrew his motion before the District Court, and filed the pending motion before this

Court – thus effectively side-stepping the District Court and its expressed concerns about further

obstruction of justice. In his present motion, Defendant simply ignores the overwhelming

evidence that he has been an active participant in gang-related obstruction of justice and witness

intimidation. Defendant has to avoid this issue in its entirety because he has no viable response

to it, and, as noted by the District Court, there are no terms or conditions that could prevent

Defendant from further obstructing justice should he be released into the community.

       The Court’s Order of Detention should be affirmed, and his motion should be denied.

       I.      BARROS’ CONTINUING OBSTRUCTION OF JUSTICE

       As noted in the Detention Order, the evidence establishes that Defendant Barros is a

member of the NOB street gang – a violent criminal organization involved in various acts of

violence (including murder, armed assaults, and armed robberies), drug trafficking, prostitution,

and obstruction of justice. Barros himself has an established pattern of gang-related witness

intimidation/tampering that has continued into the present case.




                                                  2
        Case 1:20-cr-10197-LTS Document 179 Filed 11/02/20 Page 3 of 10



       A. Witness Intimidation/Tampering Targeting Victim of Gang-Related Armed
          Robbery

       On or about October 8, 2017, a victim (identified as an associate of the Cameron street

gang, one of the NOB’s primary rival gangs) was the target of an armed robbery and beating by

NOB gang members Joseph “J-Money” Gomes and Malik “Mook” Hobson in a MBTA station.

See Complaint at ¶¶ 23-25. Both Gomes and Hobson eventually pled guilty to state criminal

charges arising out of the armed robbery and received sentences of incarceration.

       Investigators recovered video of the robbery victim being intimidated and coerced in a

state courthouse by Defendant Barros and NOB gang member Wilson “Dub” Goncalves-

Mendes. The videos were recovered, pursuant to a federal search warrant, from Goncalves-

Mendes’ phone seized on or about June 16, 2020. The videos were filed under seal with the

District Court as Exhibits 3 and 4. Though Defendant Barros and Goncalves-Mendes are off-

camera during the intimidation, investigators familiar with Barros’ voice have identified that

Barros was involved in the threats. In addition, investigators recovered a recorded jail call from

on or about May 3, 2020 (discussed in more detail below) between leading NOB members

Joshua Teixeira and Ricky Pina in which they confirmed that the individuals intimidating the

witness were “Kal [Barros’ street name] and Dub [Goncalves-Mendes’ street name].” During

the witness intimidation/tampering, Barros and Goncalves repeatedly press the victim as to

whether the victim is “on that Cam sh*t” –i.e., whether the individual is associated with the

Cameron Street gang, one of NOB’s primary rivals. They also expressly instruct the victim that

“you go to show up to Court and say you’re not telling.” This is clear obstruction of justice in

which Defendant Barros and his NOB associate Goncalves-Mendes seek to protect NOB’s

operations by threatening a victim/witness to NOB crimes.

                                                3
        Case 1:20-cr-10197-LTS Document 179 Filed 11/02/20 Page 4 of 10



       B. May 2020 Video Threatening the Victim of the Gang-Related Armed Robbery

       As noted in the Detention Order, on or about May 1, 2020, a gang-related rap video

(involving multiple NOB gang members and associates, including Defendant Barros, Michael

“G-Fredo” Brandao, and Joseph Gomes), titled Dead Opps, Pt. 3, was publicly released. See

Detention Order at pp. 4-5. The primary rappers in the video are Barros and Brandao. The rap

video includes imbedded video of the above-referenced intimidation of the robbery victim. The

imbedded video has no audio and the image of the victim’s face is obscured. Brandao uses the

imbedded video to again threaten the armed robbery victim with violence. See Detention Order

at pp. 4-5. As discussed in the previous section, on May 3, 2020, NOB members Joshua

Teixeira and Ricky Pina discussed the threat in a recorded jail call. Teixeira describes the rap

video to Pina as follows:

       Kal [Barros] was like, “Bitch boy you put all them shots in my whip but your man got got
       in the whip.” And then Fredo’s [Brandao’s] next verse is like “Snitch boy you told on
       J-Money [Gomes] and Mook [Hobson] so when I catch you it’s lit.” So in the video
       like, they got Joey [Gomes], they split the screen when he said that on the video and on
       the right side you see. Remember that video when n****s ran down on [the victim of
       the armed robbery] at court, Kal and Dub, and they recorded him when he had that
       little dress shirt on? [emphasis added].

Thus, Texeira and Pina confirm that Barros and Goncalves-Mendes committed gang-related

obstruction of justice when they targeted the victim in a state courthouse. The imbedding of the

video, along with Brandao’s express threat against the victim, was a public pronouncement by

NOB (in a video in which Defendant Barros plays a major role) that the gang will retaliate

against any potential witnesses to the gang’s crimes. This public threat against an NOB

victim/witness was made in May 2020 – less than two months before Barros’ arrest in this case.




                                                4
         Case 1:20-cr-10197-LTS Document 179 Filed 11/02/20 Page 5 of 10



        C. Defendant Barros’ June 23, 2020 Video Threatening Witnesses

        As noted in prior pleadings, on or about June 23, 2020, the video RICO was publicly

released. The video is split into two parts. The first part of the video runs through

approximately 2:02 minutes and includes television news clips of the arrests of Barros’ co-

defendants on June 16, 2020. After the first part, the screen goes blank for a brief period and

then there is a shorter section of the video which includes the ending verse with a threat to

potential witnesses:

        Get the pack from the plug
        Got it flippin’, movin’ fast
        If them coppers get behind you, they might kill you, do the dash
        And it’s crazy if they catch you with that shit then it’s your ass
        But what you know about selling fentanyl, ten to one bro, do the math

        I ain’t worried about no beef
        Cuz they know the time we [are] on
        Spin their block and bust a U-ie, then I tell bro, “reload”
        I’m worried about the feds, cuz they’re hittin’ us with the RICO
        I’m worried about them n****s that ain’t gonna stick to the G Code

The second, shorter section of the video establishes that Barros is aware that he has been charged

with federal RICO charges (“I’m worried about the feds, cuz they’re hittin’ us with the RICO”),

and that he is concerned that individuals will talk (people “ain’t gonna stick to the G Code.”).

The second part also includes images of Barros holding his finger over his lips in a common sign

for staying silent.

        Defendant contends that the video was made in May 2020 before the RICO arrests, and

that he had no knowledge of, or involvement in, its release. There is no dispute that the federal

RICO charge against Defendant and his cohorts was not publicly disclosed until June 16, 2020,

the date of the initial arrests in this case. Defendant has represented that he did not learn about


                                                 5
         Case 1:20-cr-10197-LTS Document 179 Filed 11/02/20 Page 6 of 10



the RICO case until the date of the arrests. The lyrics of the ending verse (which state that

Defendant was “hit[] with the RICO”) could not have been recorded before June 16, 2020 – the

earliest date that Barros could have been made aware of the charges. Thus, the full RICO

recording and video could not have been finished in May 2020 because no one involved with

Barros knew about the federal RICO case against him and his associates at that time. The first

part of the recording and video (the part without the witness threats) may have been finished in

May 2020, but the second part with the reference to the federal RICO charges and the “G Code”

could not have been. Moreover, as already set forth in prior pleadings before this Court, Barros’

“manager”, Christopher Mann, admitted in a recorded jail call that Barros “dropped” (released)

the video in June 2020 – contrary to his present claim that he had no knowledge of, or

involvement in, the release of the RICO video.

        During the September 25th hearing, the District Court raised the fact that it did not seem

to make sense that individuals working with Defendant would alter a video by adding parts about

Defendant’s federal RICO case and then publicly release the video without Defendant’s

knowledge or permission. The District Court expressly provided Defendant with an opportunity

to introduce witnesses to support his factual contentions about the video. Defendant has not

presented any sworn witness testimony, including his own, to support his factual contentions on

this point.

        D. Barros and Mann Conspire to Obstruct Justice in August 2020 After the
           Obstruction/Witness Tampering in the RICO Video Was Raised Before This
           Court During Barros’ Detention Proceedings

        On August 4, 2020, Christopher Mann facilitated a three-way call between Defendant

Barros and NOB member Michal Brandao, who were and are incarcerated in different facilities.


                                                 6
        Case 1:20-cr-10197-LTS Document 179 Filed 11/02/20 Page 7 of 10



This call occurred after Barros’ witness intimidation/tampering in the RICO video was raised

before this Court in Barros’ detention hearing. In the call, Barros, Mann and Brandao conspired

to obstruct justice through perjured testimony designed to shield Brandao from admissions to

crimes of violence that he made in publicly-released rap videos. As set forth in the Complaint,

Brandao made numerous inculpatory admissions in videos, including participating in a video

which included the reenactment of a shooting murder. See Complaint at ¶¶ 5(a); 27-28.

       In the call, Barros stated to Brandao: “N***a listen, I already told Chris … I already told

Chris … I already told Chris to tell you what to say, did he tell you what I said?” Brandao

replied in a confused manner. Barros then stated: “N***a … all the music that we did, I’m the

one that wrote it bro. You feel what I am saying?” Brandao started to respond, and was

interrupted by Barros: “Yeah they can’t n***a … you already know what it is n***a … I’m your

ghost writer n***a, they can’t say sh*t about that n***a … I do this sh*t for entertainment, you

feel what I’m saying?” 1

       Barros was instructing Brandao to lie about the fact that Brandao wrote the inculpatory

rap lyrics. By claiming that Barros “ghost wrote” the rap lyrics, they could then argue that there

were no admissions to crimes of violence by Brandao, and that the raps are just illusory – a point

that benefits not only Brandao but also Barros and other NOB members/associates. Barros’

claim that he was Brandao’s “ghost writer” is demonstrably false because Barros has admitted

that he had no role in Brandao’s rap songs/videos in the letter filed with the Court on July 21,

2020. [See Document No. 81-10.] On the second page of the letter, Barros expressly states:



1
 If Barros was really the person who wrote all the raps, including Brandao’s raps, there would be
no need to inform Brandao of that fact.

                                                 7
         Case 1:20-cr-10197-LTS Document 179 Filed 11/02/20 Page 8 of 10



“The Judge said ‘we can’t just call/say this is just entertainment.’ Then she brought up the fact

that in one of the videos mentioned in the case [a video by Brandao] re-enacts a murder. That

was not my video, not my song and I not one of the people doing/participating in any

reenactment. So why am I held accountable for someone elses [sic] video? I cannot control

other people’s actions, I can only control and make decisions on my own actions.” Barros,

Brandao and Mann are conspiring to obstruct justice and suborn perjury for the benefit of NOB –

consistent with their prior actions as set forth above. Moreover, Barros is orchestrating the

obstruction of justice and using Mann to achieve the obstruction – a situation which completely

undercuts Barros’ contention that Mann (and others) were acting on their own volition to release

the RICO video without Barros’ knowledge or input.

       The above incidents establish that Barros has been and is active in gang-related witness

intimidation and obstruction of justice with other NOB members/associates, such as Christopher

Mann and Michael Brandao. If Barros is released, he will seek to obstruct justice as he has done

in the past. As the District Court noted in the September 25 hearing, there is no condition or

term of release that can be implemented to prevent Barros from communicating to other people

(such as Christopher Mann) in order to obstruct justice in this case if Barros is living in the

community. On this ground alone, the order of detention was well-founded and continues to be

well-founded. See LaFontaine, 210 F.3d at 134; United States v. Gotti, 794 F.2d 773, 779 (2nd

Cir. 1986) (recent witness tampering in another proceeding was sufficient to justify pretrial

detention); United States v. Gamble, 2019 WL 6877755 at *6 (D.D.C. Dec. 17, 2019) (“‘Danger

to the community may include non-violent propensities, such as a record of obstruction of




                                                  8
         Case 1:20-cr-10197-LTS Document 179 Filed 11/02/20 Page 9 of 10



justice.’”) (citation omitted). 2

                                          CONCLUSION

        Based on all the circumstances set forth in the record, the Order of Detention should be

affirmed and Barros should be detained.


                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                             By:     /s/ Michael Crowley
                                                     MICHAEL CROWLEY
                                                     Assistant U.S. Attorney




2
  See also United States v. Mustachio, 254 Fed.Appx. 853, 854 (2nd Cir. 2007) (“pretrial
detention may be ‘even more justified in cases of violations related to the trial process,’ i.e.,
incidents where the defendant has attempted to obstruct justice while on release, ‘than in cases
where the defendant’s past criminality was said to support a finding of general dangerousness’”)
(citation omitted).

                                                9
       Case 1:20-cr-10197-LTS Document 179 Filed 11/02/20 Page 10 of 10



                                CERTIFICATE OF SERVICE

        I, Michael J. Crowley, Assistant United States Attorney, do hereby certify that this
document, filed through ECF system will be sent electronically to the registered participants as
identified on the Notice of Electronic Filing (NEF) and that paper copies will be sent to those
indicated as non-registered participants on this date.

                                                     /s/ Michael J. Crowley
                                                     MICHAEL J. CROWLEY
                                                     Assistant U.S. Attorney




                                               10
